PER CURIAM: *
The attorney appointed to represent Bernard Talbert has moved for leave to withdraw and has filed two briefs pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Talbert has filed a pair of responses. Talbert previously filed a motion to proceed pro se which was denied on February 15, 2013. On July 8, 2013, he again filed a motion seeking to relieve counsel and represent himself.
The record is insufficiently developed to allow consideration at this time of Talbert’s claim of ineffective assistance of counsel; such a claim generally “cannot be resolved on direct appeal when the claim has not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted). We have reviewed counsel’s briefs and the relevant portions of the record reflected therein, as well as Talbert’s responses. We concur with counsel’s assessment that *497the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. The July 8, 2013 request “to relieve appointed counsel,” treated as a motion for reconsideration of the February 15, 2013 order, is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.